             Case 3:18-cr-05594-RAJ Document 102 Filed 05/15/20 Page 1 of 2




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         NO. CR18-5594RAJ
11
                            Plaintiff                   ORDER TERMINATING
12                                                      DEFENDANT=S
                       v.
13                                                      PARTICIPATION IN DREAM
      LINDSAY NEMEYER,                                  PROGRAM AND DISMISSING
14                                                      CRIMINAL CHARGES BASED ON
                            Defendant.                  SUCCESSFUL COMPLETION
15                                                      OF DREAM PROGRAM
16
17         On April 30, 2019, the Defendant entered a guilty plea to the lesser-included
18 offense that was charged in Count 1 of an Indictment charging her with conspiring to
19 distribute a controlled substance in violation of Title 21, United States Code, Sections
20 841(a)(1), 841(b)(1)(C), and 846 . Dkt. No. 46. The plea was entered pursuant to a plea
21 agreement. Dkt. No. 47. Subsequent to entry of the guilty plea, Defendant was accepted
22 to participate in the Drug Reentry Alternative Model (DREAM) program. Dkt. No. 53.
23 The Defendant executed a contract memorializing her acceptance and participation in the
24 program. Dkt. No. 55.
25       The DREAM Executive Review Team, including the undersigned United States
26 District Judge, have determined that the Defendant has successfully complied with the
27
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                         UNITED STATES ATTORNEY
                                                                          700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                          SEATTLE, WASHINGTON 98101
     NEMEYER/CR18-5594RAJ - 1                                                   (206) 553-7970
           Case 3:18-cr-05594-RAJ Document 102 Filed 05/15/20 Page 2 of 2




1 program requirements set forth in the DREAM contract. Having made this determination,
2 the Court hereby orders that:
3         1. Defendant’s participation in the DREAM program is terminated;
4         2. On Defendant’s request, her previously entered guilty plea is withdrawn
5            pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), with the Court
6            finding a fair and just reason having been demonstrated by Defendant’s
7            successful completion of the DREAM program; and
8         3. On motion of the government under Federal Rule of Criminal Procedure 48(a),
9            the criminal charges filed against the Defendant in the above-captioned case
10           are dismissed with prejudice with good cause having been shown by
11           Defendant’s successful completion of the DREAM program.
12
13        DATED this 15th day of May, 2020.
14
15                                                A
16                                                The Honorable Richard A. Jones
17                                                United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                      UNITED STATES ATTORNEY
                                                                       700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                       SEATTLE, WASHINGTON 98101
     NEMEYER/CR18-5594RAJ - 2                                                (206) 553-7970
